PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/686,097
Filing Date: 24 Aug 2017
Appellant(s): Digital River, Inc.



__________________
Richard Billion,RegNo. 32836
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/18/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated12/7/2021 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
Initially the Examiner notes wherein Gupta Column 8 Lines 25-30, Lines 45-50 disclosed wherein multiple users are simultaneously participating in a limited-time period, high-demand sale conducted via an e-commerce website.
Regarding the USC 103 rejection, the Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 16)
… there is no teaching in Mauer-Gupta-Afek of a “...monitor for determining when the amount of incoming ecommerce order request traffic at the system exceeds a safe level of operation for any component of the system...”  .  
The Examiner respectfully disagrees with the Appellant.
Afek disclosed (re. Claim 1,3) ‘a monitor (Afek-Paragraph 342, statistical unit 16 monitors all the victim traffic that has passed the anti-spoofing authentication and was not stopped by the filter. The unit 16 samples and analyzes the traffic and identifies malicious sources (i.e., compromised sources), and provides operational rules for blocking the attack without disturbing innocent genuine traffic   )   for determining when the traffic at the system will exceed a safe level of operation for any component of the system’  (Afek-Paragraph 27, recording network flow, server logs or the like to discern traffic volume, port number distribution, periodicity of requests, packet properties, IP geography, distribution of packet arrival/size, and/or other aspects of potential victim traffic when the victim or set of potential victims is/are not overloaded. Moreover, it can include monitoring these (or other) aspects of victim traffic at the onset or during an overload condition, Paragraph 32, a module for detecting termination of the overload condition )     --  and  -- ‘protect the ecommerce system during periods of very high incoming ecommerce order request traffic  in response to the monitor determining an unsafe level of operation ’  (Afek- Paragraph 324, Parameters that the statistical unit monitors in the stream of packets may include but are not limited to: the volume of a traffic from an attacking daemon )  --   and  -- ‘ a guard service server (Afek-Paragraph 292, guard machine implemented in a server )   logically placed in front of the victim e-commerce site in response to the monitor determining an unsafe level of operation ‘   (Afek-Paragraph 252-253, activation of protection upon suspecting that an overload traffic condition such as that an overload condition is occurring (collectively, attacks and overload conditions are sometimes referred to below as an "attack"), wherein a victim or another device alerts the guards G0-G3, such that all the traffic whose destination is the victim, from either outside the protected area that hosts the victim or from inside the protected area, is redirected to the guards )  

Regarding the USC 103 rejection, the Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 16)
… there is no teaching in Mauer-Gupta-Afek of “...a third server associated with a distribution service logically placed in front of the second ecommerce server of the ecommerce system to protect the ecommerce system during periods of very high incoming ecommerce order request traffic in response to the monitor determining an unsafe level of operation...” as recited in claim 1. ...  
The Examiner respectfully disagrees with the Appellant.

Maurer-Gupta-Afek disclosed (re. Claim 1,3) logically placing a third server associated with a distribution service system in front of the ecommerce system (Gupta- Figure 2,merchant may use the host 106 to facilitate offering items for consumption, conveying information, or otherwise interacting with the users 102, with a high demand sale processing module 130, Column 8 Lines 35-40, host bots may be configured to make purchases at a predetermined rate that minimizes or avoids disruption to an order system )   to protect the ecommerce system during a period of high incoming ecommerce order request traffic ’ (Afek-Paragraph 252-253, activation of protection upon suspecting that an overload traffic condition such as that an overload condition is occurring (collectively, attacks and overload conditions are sometimes referred to below as an "attack"), wherein a victim or another device alerts the guards G0-G3, such that all the traffic whose destination is the victim, from either outside the protected area that hosts the victim or from inside the protected area, is redirected to the guards )  



Regarding the USC 103 rejection, the Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 16)
… Each of the so-called monitors in Mauer and Gupta are based on predictions of future volume. Mauer’s monitor is based on future demand for a product and other products and then considers opportunity costs for various products in determining what to carry in inventory to make the seller the most money (i.e. picking inventory to maximize profits). Gupta is also taking action based on a future prediction of high demand. The inventive monitor of Claim 1 does not act in response to a prediction. ...  
The Examiner respectfully disagrees with the Appellant.
The Appellant Remarks appear to imply wherein the prior art of Maurer-Gupta-Afek is limited to a pre-emptive action prior to the actual start of e-commerce activity.  The Examiner does not agree with the Appellant characterization of the prior art.
The Examiner notes wherein the monitoring components in the prior art are actively monitoring sales activity both before and during the e-commerce high demand sale period, as disclosed by Gupta figure 3 and figure 4 Column 9 Lines 25-30. 
 Maurer Column 7 Lines 10-15, Column 7 Lines 30-45 disclosed wherein inventory management system 210 having an adaptive capacity control tool 310 and an ordering model tool 320 for handling a consumer demand peak, such as one observed during a holiday season. 
Gupta Figure 3, Column 9 Lines 50-65 disclosed assigning or distributing purchased items to the mobile users may be employed, such as a first come, first served method.  

The Appellant Remarks appear to imply wherein the prior art of Maurer-Gupta-Afek is limited to a predicted fixed/static demand quantity over a period of time.  The Examiner does not agree with the Appellant characterization of the prior art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Afek Paragraph 27 disclosed recording network flow, server logs or the like to discern traffic volume, port number distribution, periodicity of requests, packet properties, IP geography, distribution of packet arrival/size, and/or other aspects of potential victim traffic when the victim or set of potential victims is/are not overloaded. Moreover, it can include monitoring these (or other) aspects of victim traffic at the onset or during an overload condition. Afek Paragraph 32 disclosed a module for detecting termination of the overload condition.    


Regarding the USC 103 rejection, the Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 17)
… Mauer-Gupta-Afek does not teach logically placing the third server in front of the second ecommerce server “...in response to the monitor determining an unsafe level of operation.” In the combination of Mauer-Gupta-Afek, the configuration already includes the “third server’ based on the future prediction. In fact, the configuration in the combination is placed in the configuration to prevent such an unsafe condition. Thus, the Mauer-Gupta-Afek combination sizes the system for the worst case scenario. The Mauer-Gupta-Afek combination wastes computing resources... The inventive system
provides for a more efficient use of resources.  ...  
The Examiner respectfully disagrees with the Appellant.
Maurer is not relied upon to disclose a third server placed logically in front of an ecommerce server.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Maurer-Gupta disclosed (re. Claim 1,3) ‘logically placing a distribution service system in front of the second ecommerce server of the ecommerce system during a period of high incoming ecommerce order request traffic’ (Gupta- Figure 2,merchant may use the host 106 to facilitate offering items for consumption, conveying information, or otherwise interacting with the users 102, with a high demand sale processing module 130 )  
The Examiner notes wherein the Gupta high demand sale processing module 130 is triggered by a specific ecommerce activity period pertaining to a high demand sale (i.e.  before the start or during the execution of the high demand sale). The Examiner notes wherein it would have been obvious to refrain from triggering the Gupta high demand sale processing module 130 when there is no activity pertaining to a high demand sale.  
Maurer-Gupta-Afek disclosed (re. Claim 1,3) a third server associated with a distribution service logically placed in front of the second ecommerce server of the ecommerce system (Gupta- Figure 2,merchant may use the host 106 to facilitate offering items for consumption, conveying information, or otherwise interacting with the users 102, with a high demand sale processing module 130, Column 8 Lines 35-40, host bots may be configured to make purchases at a predetermined rate that minimizes or avoids disruption to an order system )    to protect the ecommerce system during periods of very high incoming ecommerce order request traffic  in response to the monitor determining an unsafe level of operation (Afek-Paragraph 252-253, activation of protection upon suspecting that an overload traffic condition such as that an overload condition is occurring (collectively, attacks and overload conditions are sometimes referred to below as an "attack"), wherein a victim or another device alerts the guards G0-G3, such that all the traffic whose destination is the victim, from either outside the protected area that hosts the victim or from inside the protected area, is redirected to the guards).

Regarding the USC 103 rejection, the Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 18)
… The third server also operates in a different way than the combination of Mauer-Gupta-Afek. As now claimed, the third server employs “...a distribution algorithm to determine the number and time that the users may return and access the ecommerce
system to place a valid ecommerce order.; and restricting the user to the allotted time
in order to meter incoming ecommerce order request traffic into the ecommerce
system at an acceptable rate…The Examiner indicates that the last element is in Gupta, however, Gupta lists a number of distribution schemes used by the distribution type designator 514 but the last element of claim 1 is not mentioned. At no time is the user restricted to an allotted time…… Gupta does not provide users with a time that they can return and place an order. Mauer and Afek do not teach the distribution system set forth in claim 1. In Gupta, preorders are placed via mobile device and the bots act on behalf of the mobile users. The system does handle the metering and placing of orders. There is no communication of times and numbers so that an ecommerce order complying with the time and number can be made ...  
The Examiner respectfully disagrees with the Appellant.
 	Maurer-Gupta disclosed (re. Claim 1,3) restricting the user to the allotted time
in order to meter incoming ecommerce order request traffic into the ecommerce
system at an acceptable rate (Gupta-Figure 3, Column 10 Lines 55-65, limits 508 may include a quantity limit 510 and/or a period limit 512)  
The Examiner notes wherein the Gupta disclosure wherein limits 508 may include a quantity limit 510 is equivalent to the claim limitation regarding “a distribution algorithm to determine the number of times that the users may access the ecommerce system to place an order”.
The Examiner notes wherein the Gupta disclosure wherein limits 508 may include a period limit 512 is equivalent to the claim limitation regarding ‘restricting the user to the allotted time’.

 

Regarding the USC 103 rejection, the Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 19)
… Afek et al. also has nothing to do with valid orders or transactions
but detects spoofing (invalid orders or transactions). Afek et al. combats distributed
denial of service (DDos) attacks. When invalid traffic is detected related to an attack, the
bad traffic cast aside. The invention of claim 1 deals with all incoming ecommerce order
traffic. There is no elimination of orders and transactions in the invention of Claim 1.  ...  
The Examiner respectfully disagrees with the Appellant.
The Examiner notes wherein Maurer disclosed ‘handling a consumer demand peak, such as one observed during a holiday season’ which is equivalent to a very high amount of incoming ecommerce order traffic.  
 
The Examiner notes wherein Afek Paragraph 252 disclosed detecting an overload traffic condition such as a DDoS attack is being mounted on it or that an overload condition is otherwise occurring (collectively, attacks and overload conditions are sometimes referred to below as an "attack"), such that Afek is not limited to only monitoring spoofs or hacks. Afek Paragraph 306 disclosed wherein traffic that has neither been identified as malicious nor has been processed on behalf of the victim (e.g., by the guard or other node) is passed on to the victim. Still, to ensure that no denial-of-service attack goes unnoticed, the guard 10' throttles the amount of traffic passed on to the victim. That is, only a certain amount of traffic is allowed to be passed on from each guard to the victim. Thus, regardless of whether an DDoS attack is being mounted, an activated guard prevents an traffic overload condition at the victim node.

Regarding the USC 103 rejection, the Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 19)
… The Examiner relies heavily on Gupta and cites Gupta as a basis of the
motivation. However, in Gupta there appears to be no need to model inventory well into the future so there appears to be no need to combine these references.  ...  
The Examiner respectfully disagrees with the Appellant.
Maurer and Gupta are analogous art because they present concepts and practices regarding online ecommerce system handling extraordinarily high traffic for a high demand product.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Gupta into Maurer.  The motivation for the said combination would have been to implement a high demand sale processing module 130 to verify the mobile user's eligibility to participate in a sale, such as by accessing the user accounts 126 or conducting other verifications, ensuring item purchase limits have not been reached or exceeded, and that the mobile user has complied with any other applicable rules.(Gupta-Column 4 Lines 55-65)

Regarding the USC 103 rejection, the Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 22)
…  Claims 4 and 6-7 depend from independent claim 3. Claim 3 recites “...capturing request information and subjecting it to preliminary processing; employing a distribution algorithm to determine the number and time that the users may access the ecommerce system to place an order; restricting the user to the allotted time in order to meter traffic into the ecommerce system at an acceptable rate.” The Douglas reference takes the orders and then meters them into the rest of the ecommerce system. It does not teach determination of a time and restricting the user to an allotted time when the customer can place an order.  ...  
The Examiner respectfully disagrees with the Appellant.
 	Maurer-Gupta disclosed (re. Claim 1,3) restricting the user to the allotted time
in order to meter incoming ecommerce order request traffic into the ecommerce
system at an acceptable rate (Gupta-Figure 3, Column 10 Lines 55-65, limits 508 may include a quantity limit 510 and/or a period limit 512)  
The Examiner notes wherein the Gupta disclosure wherein limits 508 may include a quantity limit 510 is equivalent to the claim limitation regarding “a distribution algorithm to determine the number of times that the users may access the ecommerce system to place an order”.
The Examiner notes wherein the Gupta disclosure wherein limits 508 may include a period limit 512 is equivalent to the claim limitation regarding ‘restricting the user to the allotted time’.

Regarding the USC 103 rejection, the Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 23)
… Claims 9-10 depend from claim 3. The Maurer-Gupta-Afek combination fails to teach “..capturing request information and subjecting it to preliminary processing; employing a distribution algorithm to determine the number and time that the users may access the ecommerce system to place an order; restricting the user to the allotted time in order to meter traffic into the ecommerce system at an acceptable rate.” Vines also fails to teach this aspect of the invention....  
The Examiner respectfully disagrees with the Appellant.
 	Maurer-Gupta disclosed (re. Claim 1,3) restricting the user to the allotted time
in order to meter incoming ecommerce order request traffic into the ecommerce
system at an acceptable rate (Gupta-Figure 3, Column 10 Lines 55-65, limits 508 may include a quantity limit 510 and/or a period limit 512)  
The Examiner notes wherein the Gupta disclosure wherein limits 508 may include a quantity limit 510 is equivalent to the claim limitation regarding “a distribution algorithm to determine the number of times that the users may access the ecommerce system to place an order”.
The Examiner notes wherein the Gupta disclosure wherein limits 508 may include a period limit 512 is equivalent to the claim limitation regarding ‘restricting the user to the allotted time’.

Regarding the USC 103 rejection, the Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 23)
… Brabec is directed to a system that includes a time stamp. Claims 14-16 depend from claims 1, 3, and 13, respectively. Each of claims 14-16 recites a time stamp. Even though Brabec also teaches a time stamp, it fails to teach the shortcoming of the combination of Maurer-Gupta-Afek which is “...a distribution algorithm to determine the number and time that the users may return and access the ecommerce system to place a valid ecommerce order.; and restricting the user to the allotted time in order to meter incoming ecommerce order request traffic into the ecommerce system at an acceptable rate. There is no disclosure in the Mauer-Gupta-Afek-Brabec combination of this last element...  
The Examiner respectfully disagrees with the Appellant.
 	Maurer-Gupta disclosed (re. Claim 1,3) restricting the user to the allotted time
in order to meter incoming ecommerce order request traffic into the ecommerce
system at an acceptable rate (Gupta-Figure 3, Column 10 Lines 55-65, limits 508 may include a quantity limit 510 and/or a period limit 512)  
The Examiner notes wherein the Gupta disclosure wherein limits 508 may include a quantity limit 510 is equivalent to the claim limitation regarding “a distribution algorithm to determine the number of times that the users may access the ecommerce system to place an order”.
The Examiner notes wherein the Gupta disclosure wherein limits 508 may include a period limit 512 is equivalent to the claim limitation regarding ‘restricting the user to the allotted time’.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GREG C BENGZON/Primary Examiner, Art Unit 2444                                                                                                                                                                                                        
Conferees:
/THU HA T NGUYEN/Primary Examiner, Art Unit 2444 

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                               

{
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.